IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41361
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EFRAIN JACOME-LOPEZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-747-ALL
                       --------------------
                         December 16, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Efrain Jacome-Lopez (Jacome) appeals the sentence imposed

following his guilty plea conviction of illegal entry in

violation of 18 U.S.C. § 1325.   Because Jacome did not object to

his sentence in the district court, this court reviews for plain

error.   United States v. Rodriguez, 15 F.3d 408, 414 (5th Cir.

1994).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-41361
                                  -2-

     In reply to the government’s argument, Jacome asserts that

the appeal is not moot.   However, he has completed his term of

incarceration and all that remains of his sentence is a term of

supervised release; this court cannot shorten the term of

supervised release to compensate for any excess prison time

served.   See 18 U.S.C. § 3624(e); United States v. Johnson, 529
U.S. 53, 54, 56-57 (2000).    Additionally, supervised release is

discretionary if the sentence was less than one year.    Thus, the

appeal is moot.

     On the merits, Jacome argues that the district court

committed plain error by considering his religious and political

beliefs in imposing the sentence.    Even if the appeal were not

moot, Jacome has not established the criteria for plain error.

See, e.g., United States v. Reyes, 300 F.3d 555, 558 (5th Cir.

2002).

     AFFIRMED.